Citation Nr: 0120265	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's parents


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran, his parents, and 
his representative presented testimony to the undersigned 
Member of the Board via a videoconference hearing at the RO 
in May 2001.


REMAND

The veteran contends service medical records are incomplete 
and that his service personnel/administrative records may 
contain relevant information pertaining to a jeep accident in 
Korea.  The United States Court of Appeals for Veterans 
Claims (Court) held that service medical records must be 
obtained.  See McCormick v. Gober, 14 Vet. App. 39 (2000).  
In Hayre v. West, 188 F.3rd 1327 (Fed. Cir 1999), the United 
Court of Appeals for the Federal Circuit held that where 
there is a breach of the duty to assist in which the VA made 
a single request (and failed to obtain) pertinent service 
medical records, specifically requested by the veteran, and 
failed to provide the veteran with notice explaining the 
deficiency, the claim did not become final for purposes of 
appeal.  Here, the Board observes that requests for the 
veteran's service medical records were made in June and 
October 1983, shortly after the veteran's separation from 
service.  While a few service medical records were obtained 
at that time, it does not appear that his service medical 
records were complete.  Moreover, his service 
personnel/administrative records have not been requested.  

Additionally, the Board notes that the veteran reported that 
he was awarded Social Security disability benefits in 1996.  
The medical records relied upon by Social Security may 
provide pertinent information to the veteran's current claim.  
Accordingly, the RO should request the veteran's Social 
Security Administration records.

Furthermore, the veteran alleges that he suffered a back 
injury in service and that his current back problems resulted 
from such.  Medical evidence of record reveals several 
diagnoses pertaining to back disability including 
spondylolisthesis, spondylolysis, and chronic low back pain 
syndrome.  In view of the complaints and findings, the Board 
is of the opinion that the veteran should be accorded a VA 
examination to determine the nature and etiology of his back 
disorder.  VA's duty to assist a veteran includes obtaining a 
contemporaneous examination and opinion in order to determine 
the nature, extent, and etiology of the veteran's disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) .

Finally, during the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt 
to secure the veteran's service medical 
records through official channels.  The 
RO should use all available resources, 
to include the assistance of the 
National Personnel Records Center (NPRC) 
and the appropriate service department, 
to obtain any of the veteran's service 
medical and hospitalization records not 
already associated with the claims 
folder.  This request should also 
include all service 
personnel/administrative records dated 
during the veteran's period of service.  
If the veteran's service medical and/or 
service personnel records are not 
available, the NPRC, service department 
or facility should so state, and that 
fact should clearly be documented in the 
claims file.
 
2.  The RO should obtain from the Social 
Security Administration the records that 
may be pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his back 
disability.  The claims folder must be 
made available to the examiner.  All 
necessary special studies or tests are to 
be accomplished.  The examiner should 
provide an opinion as to 1) the 
appropriate diagnosis for the veteran's 
current back disability; and 2) whether 
it is as least as likely as not that the 
veteran's current back disorder is 
related to his military service.  The 
examiner should provide a rationale for 
all opinions.
   
4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




